ACCEPTED
                                                                   Filed for Record        14-15-00866-CV
                                                                   10/8/2015  2:44:14 COURT
                                                                      FOURTEENTH      PM     OF APPEALS
                                                                   Rhonda Barchak, District Clerk TEXAS
                                                                                        HOUSTON,
                                                                   Brazoria County,10/16/2015
                                                                                    Texas      12:41:19 PM
                                                                   77109-CV         CHRISTOPHER PRINE
                                                                   Kelley Hanson, Deputy            CLERK

                            CAUSE NO. 77109-CV

ARNOLD & ITKIN LLP                     §      IN THE DISTRICT COURT
                                                              FILED IN OF
                                                        14th COURT OF APPEALS
                                       §                     HOUSTON, TEXAS
VS.                                    §                10/16/2015 12:41:19 PM
                                       §       BRAZORIA COUNTY,
                                                         CHRISTOPHER TEXAS
                                                                         A. PRINE
EJH ENTERPRISES, INC.,                 §                         Clerk
MICHAEL HINDS, EDEN HINDS,             §
AND DAVID EBENAL                       §        149TH JUDICIAL DISTRICT

                      DEFENDANT DAVID EBENAL’S
                          NOTICE OF APPEAL

      Defendant David Ebenal desires to appeal and does hereby give Notice of

Appeal to either the First or Fourteenth Court of Appeals from the Nunc Pro Tunc

Order signed by this Court on September 10, 2015.

                                    Respectfully submitted,

                                    THE MICHAEL M. PHILLIPS LAW FIRM P.C.

                                    /s/ Michael M. Phillips
                                    MICHAEL M. PHILLIPS
                                    State Bar No. 15939000
                                    P. O. Box 1030
                                    Angleton, Texas 77516-1030
                                    [Tel.] (979) 849-4382
                                    [Fax] (979) 849-1409
                                    michael@mphillipslaw.com

                                    ATTORNEY FOR DAVID EBENAL




                                       1
                         CERTIFICATE OF SERVICE

       I certify a true and correct copy of the foregoing instrument has been served
on opposing counsel and pro se parties of record by mail, fax, e-mail and/or
electronic service, addressed as follows:

      Kurt B. Arnold
      Arnold & Itkin LLP
      6009 Memorial Drive
      Houston, Texas 77007
      [Fax] (713) 222-3850
      karnold@arnolditkin.com
      e-service@arnolditkin.com

      Eden Hinds (Pro Se)
      3010 Longhorn Circle
      Manvel, Texas 77578
      [Tel.] (205) 901-3981
      edenhinds@gmail.com
      mfhinds@gmail.com

      Michael Hinds (Pro Se)
      3010 Longhorn Circle
      Manvel, Texas 77578
      [Tel.] (205) 936-3839
      mfhinds@gmail.com

Dated: October 8, 2015

                                      /s/ Michael M. Phillips
                                      MICHAEL M. PHILLIPS




                                         2